Citation Nr: 0630293	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-03 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for non-
displaced left fifth distal phalangeal joint fracture.

3.  Entitlement to an initial compensable rating for 
mechanical low back pain.  

4.  Entitlement to an initial rating in excess of 30 percent 
for depression with fatigue.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to March 
1998.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 2002 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On April 5, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of his appeal as to the issue of service 
connection for PTSD is requested.

2.  On April 5, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of his appeal as to the issue of entitlement to an 
initial compensable rating for non-displaced left fifth 
distal phalangeal joint fracture is requested.

3.  The veteran's mechanical low back pain result in 
characteristic pain on motion; however, there is no 
limitation of motion nor muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in a 
standing position.

4.  The veteran's depression with fatigue does not cause 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an initial compensable rating for 
non-displaced left fifth distal phalangeal joint fracture 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for a 10 percent rating for mechanical low 
back are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a Diagnostic 
Codes 5292, 5295 (before and after September 23, 2002) and 
5235-5243 (after September 26, 2003).

4.  The criteria for a rating in excess of 30 percent for 
PTSD is not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran, 
through his authorized representative, has withdrawn his 
appeal on April 5, 2005, as to the issues of service 
connection for PTSD and an initial compensable rating for 
non-displaced left fifth distal phalangeal joint fracture, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to these issues 
and they are dismissed.


Evaluations for Mechanical Low Back Pain and Depression with 
Fatigue

Fenderson

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006). 

That said, the currently appealed July 2002 RO decision 
actually established service connection for mechanical low 
back pain and depression with fatigue.  As such, any failure 
to initially provide the veteran with information regarding 
how to establish service connection for these disabilities 
was obviously harmless (although a May 2001 letter appears to 
have provided adequate notice).  Regarding the initial 
evaluation assigned for these disabilities, an October 2003 
statement of the case informed him of the evidence necessary 
to establish higher initial evaluations for these service-
connected disabilities, and essentially informed him of what 
evidence they would seek to obtain and what he could do to 
assist with his claims.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to these claims.  

To the extent that this information, as well as information 
regarding effective dates, was not provided prior the initial 
adjudication of this claim - see Pelegrini v. Principi, 18 
Vet. App. 112 (2004) - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In this regard, it is noted that the claims of entitlement to 
increased initial ratings for these service-connected 
disabilities were readjudicated subsequent to the above-
referenced notification and the veteran has not taken issue 
with the effective dates assigned for the establishment of 
service connection.  To remand at this point to cure any 
minor, technical, deficiencies would, in the Board's opinion, 
prejudice the veteran more than adjudicating these claims at 
this point.  

The claimant's service medical records and pertinent VA 
medical treatment records, have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected depression with 
fatigue as well as mechanical low back pain since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  



Mechanical Low Back

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran has received treatment by VA and been examined by 
VA.  

In November 2001, the veteran was afforded a VA examination.  
The veteran reported some lumbar spine problems.  He reported 
having occasional pain, but was not taking any medication.  
He stated that he did not use a cane or any assistive device.  
Examination of the spine revealed full range of motion and 
there was no pain.  The diagnosis was lumbar spine strain.  
X-rays were normal.  

In December 2001, the veteran was seen for a rheumatology 
evaluation.  The veteran exhibited full range of motion of 
the lumbar spine with minimal discomfort.  He had normal 
strength of the deltoid muscles and no evidence of 
generalized muscle weakness nor any signs of synovitis of any 
of the peripheral joints.  The diagnosis was episodic low 
back pain.  It was noted that the veteran may have disc 
disease, but it was not evident on plain films.  

In February 2002, the veteran reported having low back pain 
which was intermittent.  He related that he would go for 
months without pain and then would have pain for a few 
minutes when it would come on.  He described the pain as 
being a 4 on a scale from zero to 10, with 10 being the 
worst, for pain.  It was located in the mid back area.  The 
pain did not radiate.  There were no bowel or bladder 
incontinence, no night sweats, and no loss of weight.  The 
veteran had lumbar flexion to 95 degrees, flexion to 35 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.  He had negative straight leg raising.  The 
diagnosis was low back pain.  His symptoms were consistent 
with musculoligamentous strain of the low back.  

In August 2002, the veteran reported to VA for a stress 
injury to the back and neck, muscle strain, after playing 
basketball.   Limitation of motion was limited to the neck.  
He had a stiff upper back.  He was given Naprosyn and 
Robaxin.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Criteria Prior to September 23, 2002

Under Diagnostic Code 5292, effective prior to September 23, 
2002, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability rating, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
disability rating, and severe limitation of motion of the 
lumbar spine warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a non-compensable rating is provided for slight 
subjective symptoms only, a 10 percent rating is warranted 
for characteristic pain on motion, and a 20 percent rating is 
provided for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent rating is warranted for 
severe disability with listing of whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

There is no current evidence of disc disease.  The veteran is 
not service-connected for any neurological disability of the 
spine.  Thus, a rating based on intervertebral disc disease 
is not appropriate.  Accordingly, the schedular criteria for 
intervertebral disc syndrome are not for application.  

A review of the evidence shows that prior to September 23, 
2002, range of motion testing was normal.  At worst, the 
veteran reported having mild discomfort.  After playing 
basketball, the veteran had a stiff back.  

In affording the veteran the benefit of the doubt and in 
taking into consideration 38 C.F.R. § 4.59 and DeLuca, the 
Board finds that the veteran has, at worst, characteristic 
pain on motion under Diagnostic Code 5295.  The pain is 
intermittent, but discomfort was noted on an examination and 
the veteran reported pain in outpatient records.  A higher 
rating is not warranted because the veteran does not have 
limitation of motion nor muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in a 
standing position.  

Accordingly, a rating of 10 percent under the criteria 
effective prior to September 23, 2002 is warranted.  


Criteria September 23, 2002 through September 25, 2003

The change in criteria was limited to changes to the ratings 
for intervertebral disc syndrome.  As noted, this criteria is 
inapplicable in this case.  


Criteria From September 26, 2003

Effective September 26, 2003, the regulations were further 
revised for rating disabilities of the spine, other than for 
intervertebral disc syndrome.  Under the revised spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

According to the general rating formula, a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees but not greater 
that 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is to be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).  

The formula for rating intervertebral disc syndrome was moved 
from Diagnostic Code 5293 to Diagnostic Code 5243, but 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  As noted, 
these provisions are inapplicable in this case.  

In this case, there is no evidence showing an increase in 
back disability dated from September 2003.  The veteran 
maintains that he has painful motion.  As indicated above, 
the Board has granted a higher rating of 10 percent based on 
the complaints of pain.  There is simply no evidence to 
support a rating higher than the 10 percent.  


Depression with Fatigue

The veteran has received treatment by VA and been examined by 
VA.  

In November 2001, the veteran was afforded a VA examination.  
The veteran reported that he was tired and fatigued all of 
the time.  He indicated that his sleep was normal, but his 
concentration was somewhat diminished.  The diagnosis was 
depression.  

In December 2001, the veteran was seen for a rheumatology 
evaluation.  The veteran reported having fatigue and lack of 
energy.  He related that he had missed two days of work 
because of falling asleep and missing his ride.  On 
examination, he was healthy-appearing and pleasant.  The 
diagnosis was chronic depression and chronic fatigue due to 
depression.  

December 2001 VA outpatient records document complaints of 
depression.  In January 2002, the veteran was afforded 
another VA examination.  The veteran indicated that he had 
about 50 percent of energy.  He indicated that he had sleep 
disturbance and occasionally had difficulty getting up in the 
morning.  He also related that he had missed work because of 
falling asleep.  The examiner concluded that the veteran had 
major depressive disorder with associated fatigue.  

In January 2002, the veteran was seen at the mental health 
clinic.  He was currently living with a roommate and working 
full-time.  Mental status examination revealed that the 
veteran was casually dressed, well-groomed, pleasant, and 
cooperative.  His speech was normal.  His thought processes 
revealed no flight of ideas or looseness of association.  His 
memory and cognition was intact.  There was no suicidal 
ideation.  Judgment and insight were good.  His GAF was 65.  

In February 2002, the veteran was afforded another VA 
examination.  The veteran related that he had been married 
once for 7 years and was separated.  He had one child and saw 
her on the weekends.  He had a girlfriend.  He was employed.  
The veteran related that his sleep was good, with no 
problems.  His appetite came and went.  He reported having 
fluctuating moods.  He was full of energy the day before, but 
was lethargic and unmotivated that day.  He denied homicidal 
or suicidal ideation.  He had no bad dreams or nightmares.  
The veteran reported having various hobbies and interests.  
Mental status examination revealed that the veteran was 
casually dressed and well-spoken.  He was rather quiet in 
speech and demeanor.  He was calm and relaxed with no overt 
depression symptoms and no lability of mood.  He appeared to 
have average to above average intellect.  There were no 
memory deficits.  Abstraction ability was intact.  Judgment 
and insight were intact.  The veteran reported mood swings, 
as noted.  The diagnosis was mood disorder, not otherwise 
specified.  The global assessment of functioning (GAF) was 
65.  

In March 2002, the veteran reported that his fatigue had 
improved with medication.  He was oriented times three.  His 
memory was good.  He could spell "world" backwards.  He had 
no difficulty with comprehension, naming, or repetition.  His 
speech was fluent.  In August 2002, the veteran reported 
having fluctuating moods.  It was noted that he was 
independent in his activates of daily living.  He denied 
suicidal and homicidal ideation.  He was not psychotic or 
delirious.  He was capable of giving himself medication.  In 
September 2002, the veteran reported depression and lack of 
motivation.  In January 2004, the veteran participated in 
anger management therapy sessions.  

In June 2004, the veteran reported to the Substance Abuse 
Treatment Program.  When admitted, his GAF was 35.  After 
being sober, the veteran had slacked off and relapsed.  He 
had become unemployed.  The veteran complained of depression.  
He was oriented times there.  His attire was slightly 
neglected.  He showed some mild signs of generalized 
psychomotor agitation.  His speech was low of tone and 
tremulous.  He reported that his mood was depression.  He 
reported feeling helpless and was self-critical.  He denied 
suicidal or homicidal ideation.  There were no auditory or 
visual hallucinations.  His memory was grossly intact.  He 
underwent detoxification.  The treatment was for 
polysubstance abuse.  On discharge, his GAF was 65.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9434 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 30 percent rating.  The 
veteran does not meet the criteria for a 50 percent rating.  

A 50 percent rating is not warranted because the veteran's 
depression with fatigue was not productive of occupational 
and social impairment with reduced reliability and 
productivity.

The veteran does not have flattened affect.  His speech is 
normal.  It is not circumstantial, circumlocutory, or 
stereotyped.  The veteran does not have panic attacks which 
occur more than once a week.  The veteran has no difficulty 
in understanding complex commands.  His short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks) is not impaired.  His judgment 
is not impaired.  His abstract thinking is not impaired.  

While the veteran has depression, it is not to the extent 
that he is unable to function independently, appropriately 
and effectively.  The veteran has not exhibited any acute 
social impairment.  He is in a relationship with a woman and 
helps to care for his child.  He has not had periods of 
isolation.  The veteran does have some industrial impairment.  
His fatigue has caused him to miss work.  However, a 
30 percent rating contemplates a decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  This description is applicable to the veteran.  The 
veteran does not have additional difficulty in establishing 
and maintaining employment due to depression and fatigue.  
The veteran encountered unemployment after he had a 
polysubstance abuse relapse.  The evidence does not show that 
it was due to depression and fatigue.  As noted, the veteran 
has intact cognitive functioning.  While has depression and 
fatigue which impair his motivation and energy, the Board 
does not find that this results in difficulty in establishing 
and maintaining employment.  The veteran maintained 
employment for years with occasional lost days from work, at 
worst.  The veteran only lost employment after relapsing into 
polysubstance abuse.  Further, in June 2004, the veteran 
himself reported that he felt that he could find employment 
where he had previously worked.  He was willing to work and 
competent to handle funds.  

The veteran was admitted to a Substance Abuse Treatment 
Program.  During this time, he exhibited depression and 
reported that he had lost his job.  His GAF had fallen to 35, 
but was back at 65 when he was discharged.  The Board notes 
that the increase in symptoms was associated with the 
polysubstance abuse relapse.  The other evidence of record 
clearly shows that the veteran is cognitively intact and was 
successfully maintaining employment, relationships, and 
leisure activities prior to the relapse.  Although his 
depression was exacerbated, he did not exhibit the other 
criteria for a 50 percent rating.  

The Board finds that overall, the veteran's depression with 
fatigue more nearly contemplates a 30 percent rating, which 
has been assigned.  Accordingly, the Board concludes that the 
criteria for a 50 percent rating is not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for depression with fatigue.  .  




ORDER

The appeal as to service connection for PTSD is dismissed.  

The appeal as to an initial compensable rating for non-
displaced left fifth distal phalangeal joint fracture is 
dismissed.

A 10 percent rating for mechanical low back pain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 30 percent for depression with 
fatigue is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


